





R. v.




DOCKET: C52726


COURT OF APPEAL FOR ONTARIO


BETWEEN


Her Majesty The Queen


Respondent


and


Richard
Hason


Appellant

In Writing

By The Court:
[1]

The appellant appeals in writing from the sentence
    imposed by Bourque J. on August 17, 2010 of six months imprisonment, less three
    months credit for pre-trial custody, plus two years probation for the offence
    of failure to comply with the terms of a probation order. The appellant submits
    that the sentence was harsh and excessive, and failed to take into account the
    fact that the appellant pleaded guilty. For the following reasons, the appeal
    from sentence is dismissed.
[2]

On January 17, 2010, the police received information
    from the York Childrens Aid Services with respect to a young woman in their
    custody as a ward. Her foster mother had reported that she had received
    telephone calls from a person that the foster mother believed was the
    appellant. The police interviewed the young woman and she acknowledged that she
    had been having ongoing contact with the appellant by telephone. At the time
    that this telephone contact occurred, the appellant was under a probation order
    the terms of which included that he was to have no contact with the young woman
    in question. He had previously been found guilty of assaulting the young woman.
[3]

The appellant entered a plea of guilty of failure to
    comply with the terms of a probation order. The trial judge conducted the plea
    inquiry as required by s. 606(1.1) of the
Criminal
    Code
, R.S.C. 1985 c. C-46. This included asking the appellant whether or
    not he understood that whatever Crown and defence counsels submissions on
    sentencing, the final disposition was up to the judge. The appellant indicated
    that he understood this and still wanted to enter a guilty plea.
[4]


There was no agreement with respect to
    joint submissions on sentence. Crown counsel submitted that an appropriate
    sentence would be 90 days incarceration in addition to the 57 days the
    appellant had spent in pre-trial custody. Crown counsel also submitted that a
    further two year probation order would be appropriate. Defence counsel accepted
    the Crowns position with respect to the probation order, but argued that 45
    days incarceration in addition to pre-trial custody would be appropriate.
[5]

At the time of sentencing, the appellant was 23 years
    old. The appellant had the support of his siblings, especially his sister with
    whom he was very close. His older brother owned a landscaping business where
    the appellant had worked in the past and could get work again in the future.
    The appellant had a somewhat difficult upbringing due to behavioural issues as
    a result of Attention Deficit and Hyperactive Disorder. Prior to his death when
    the appellant was in his early teens, the appellants father acted as the
    disciplinarian in the family. The appellant reported that that discipline often
    included physical discipline. It was around the time of his fathers death that
    the appellant first came into contact with the police. Despite his young age, the
    appellant had a lengthy criminal record, including convictions for assault and
    various property offences. His criminal record also included eight convictions
    for failing to comply with previous probation orders and undertakings.
[6]

In determining the sentence, the sentencing judge
    considered the sentencing principles in ss. 718 to 718.2 of the
Criminal Code
. The sentencing judge
    considered the mitigating factors, including the fact that the appellant had
    entered a guilty plea and the appellants young age. He also considered the
    aggravating factors: the age of the complainant, the brazen nature of the
    breach, and the appellants lengthy criminal record.
[7]

The sentencing judge considered the appropriate factors
    at length. He properly emphasised the importance of the principle of specific
    deterrence in this case, noting that a significant period of incarceration was
    necessary to bring to the appellants attention the gravity of his conduct.
    However, the sentencing judge also recognized the importance of the principle
    of totality, finding that it was appropriate to give the appellant credit for
    his pre-trial custody on an enhanced basis of 1.5 to 1. The sentence was fit
    and there was no error in principle. Accordingly, the appeal is dismissed.

Signed:           M.
    Rosenberg J.A.

R. G. Juriansz J.A.
J.
    MacFarland J.A.
RELEASED: MR April 27, 2011